FILED 176
Mr. J. Neil Nielsen Commissioner of Administration Office of Administration State Capitol Building Jefferson City, Missouri 65101
Dear Mr. Nielsen:
This is in reply to your request for an opinion of this office asking whether you have the authority to spend monies appropriated in Section 4.395, House Bill 1004, Second Regular Session, 78th General Assembly.
Section 4.395 provides as follows:
". . . To the Commissioner of Administration
         For grants for the control of storm water in St. Louis County: for those areas in St. Louis County under the control and jurisdiction of the Metropolitan Sewer District on a matching basis with funds from the Metropolitan Sewer District, the federal government, political subdivisions of the state, or from any other source which may be available, with the state's share being no more than one-third the total cost of any project; and for those areas in St. Louis County not under the control and jurisdiction of the Metropolitan Sewer District, to be matched by funds from other sewer districts, the federal government, political subdivisions of the state, or from any other source which may be available, with the state's share being no more than one-third the total cost of any project; provided that all projects which are to utilize state funds are certified by the St. Louis County Council to the Commissioner of Administration so as to assure uniformity of effort in alleviating the problem of storm water within St. Louis County
From Revenue Sharing Trust Fund ....... $500,000"
We have examined Chapter 26, RSMo Supp. 1975, and provisions of the Omnibus State Reorganization Act and find no statutes giving any authority to the Commissioner of Administration to do those things listed in this appropriation, nor are we aware of any other statutes giving the Commissioner of Administration any authority in such matters. Accordingly, for the same reasons as expressed in Opinion 101, April 29, 1976, Garrett (copy enclosed), it is our opinion that the Commissioner of Administration has no legal authority to spend any of such monies appropriated in Section 4.395.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General
Enclosure: Op. No. 101, 4/29/76, Garrett